                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


    RONALD R. RENZI,

               Plaintiff,

    v.
                                                No. 17-cv-11456-DLC
    ALEX AZAR, Secretary, U.S.
    Dep’t of Health and Human
    Services, ANDREW E. LELLING,
    U.S. Attorney for the District
    of Massachusetts, and WILLIAM
    BARR, U.S. Attorney General,1

               Defendant.



                            MEMORANDUM AND ORDER

CABELL, U.S.M.J.

I.       INTRODUCTION

         Plaintiff Ronald Renzi moves for summary judgment and an order

reversing a decision of the Secretary of the U.S. Department of

Health and Human Services (HHS) denying his wife Phyllis Renzi

Medicare coverage for dental extractions and related services.2

(D. 27).      The Secretary in turn cross-moves for summary judgment



1 The original complaint was filed against Thomas E. Price, William D. Weinreb,
and Jeff Sessions, but because Alex Azar became the Secretary of HHS on January
24, 2018, and Andrew E. Lelling became the U.S. Attorney for the District of
Massachusetts on December 21, 2017, and William Barr became the U.S. Attorney
General on February 14, 2019, they have been automatically substituted as the
Defendants pursuant to Fed. R. Civ. P. 25(d).
2 The plaintiff has moved on behalf of his wife pursuant to 42 C.F.R. § 405.910,
which permits an appointed representative to appeal on behalf of a Medicare
beneficiary.
and an order affirming his final decision.                (D. 28).     Following a

careful review of the record, the plaintiff’s motion will be denied

and the Secretary’s motion will be allowed.                The reasons for these

rulings are explained below.

II. PROCEDURAL HISTORY
        On    March   8,    2016,   Kent    County     Hospital   (the   Hospital)

submitted a claim to National Government Services (NGS)3 requesting

Medicare Part B coverage for dental extraction and related services

provided to Phyllis Renzi.             (HHS Administrative Record, pg. 171

(R. __)).         NGS denied the claim twice, first on March 10, 2016,

and then again on June 2, 2016 following the Hospital’s request

for reconsideration.          (R. 166, 171).

        On September 3, 2016, the plaintiff requested reconsideration

by a Medicare qualified independent contractor (QIC).                    (R. 164-

65).         On   October   26,   2016,    the   QIC   rendered   an   unfavorable

decision, concluding that the services did not meet the criteria

for Medicare coverage.            (R. 151-62).

        On February 15, 2017, an administrative law judge (ALJ) found

that the services were covered by Medicare Part A as inpatient

hospital services because of Phyllis Renzi’s underlying medical

condition.        (R. 30-36, 183-94).

        However, on June 14, 2017, the Medicare Appeals Council (MAC)



3   NGS is the Medicare Part B administrative contractor assigned to Massachusetts.

                                           2
on its own motion decided to review the ALJ’s decision.               (R. 6).

The MAC determined that the ALJ erred in finding the services to

be inpatient and held that the services were not covered under

Medicare Part A or Part B.      (R. 8-12).        The plaintiff subsequently

initiated this action seeking review of the Secretary’s final

decision as made by the MAC.

III. RELEVANT FACTUAL BACKGROUND

       Phyllis Renzi suffered from various autoimmune disorders,

including scleroderma (CREST syndrome) and Raynaud’s phenomenon.

(R. 57-58).       Her medications induced xerostomia (dry mouth) that

caused her to develop severe gingivitis and gum disease.                  (Id.).

Due to these issues, Phyllis Renzi was evaluated by Dr. Leland

Blough,    DMD,    who   recommended       she   have   her   remaining   teeth

extracted.    (R. 59).      After consulting with her other treating

physicians, Dr. Blough concluded that the extractions should take

place at the Hospital under anesthesia.             (Id.).

       On the morning of January 20, 2016, Phyllis Renzi was admitted

to the Hospital for oral surgery, where she received preoperative

monitoring, IV anesthesia during surgery, postoperative monitoring

from a recovery room, and prescribed medication.              (R. 71, 94, 107-

22).    She was discharged almost seven hours later the same day.

(R. 71).

IV. DISCUSSION

       The plaintiff raises three arguments in challenging the MAC’s
                                       3
decision to reverse the ALJ’s ruling.    He argues first that the

ALJ did not err in finding that the services provided to his wife

were inpatient.   He argues next that he is entitled to coverage

because the dental services she received were incident to and an

integral part of an otherwise covered procedure, treatment of his

wife’s scleroderma.   Finally, the plaintiff maintains that he is

entitled to coverage because he, his wife and Dr. Blough did not

know, and could not reasonably have been expected to know that the

services she received would not be covered.

     The Secretary argues that substantial evidence in the record

supports the MAC’s determination that the dental services were

performed outpatient, that the services were not incident to and

an integral part of an otherwise covered procedure, and that

Phyllis Renzi is liable for the costs of these services.

     Standard of Review

     Once the Secretary has rendered a final decision on a Medicare

claim, judicial review of that decision is available in the same

manner as provided in 42 U.S.C. § 405(g) for old age and disability

claims arising under Title II of the Social Security Act.   Heckler

v. Ringer, 466 U.S. 602, 605 (1984).   A court reviews the findings

of the MAC only to determine whether the findings are supported by

substantial evidence, and whether the correct legal standard was

applied.   Teague v. Colvin, 151 F. Supp. 3d 1, 2 (D. Mass. 2015).

Substantial evidence to support a decision exists if “a reasonable

                                 4
mind, reviewing the evidence in the record as a whole, could accept

it as adequate to support his conclusion.”         Id.     This court may

affirm, modify, or reverse the MAC’s decision, but reversal is

only warranted if the MAC made a legal or factual error in

evaluating the plaintiff's claim, or if the record contains no

“evidence rationally adequate . . . to justify the conclusion” of

the MAC.    Roman–Roman v. Comm’r of Soc. Sec., 114 Fed. Appx. 410,

411 (1st Cir. 2004).      This court therefore must affirm the MAC’s

decision if it is supported by substantial weight, even if the

record could arguably support a different conclusion.           Evangelista

v. Sec’y of Health and Human Servs., 826 F.2d 136, 144 (1st Cir.

1987).

        Analysis

        The Medicare program provides medical insurance for eligible

aged and disabled persons.     42 U.S.C. §§ 1395 et seq.        It consists

of Part A, 42 U.S.C. § 1395c et seq., which covers inpatient

hospital and related post-hospital benefits on behalf of eligible

individuals, and Part B, 42 U.S.C. § 1395j et seq., which provides

a voluntary supplemental insurance program for payment of various

other    health    services.   Congress    specifically    excludes    from

Medicare     coverage   “services   in    connection     with   the   care,

treatment, filling, removal, or replacement of teeth or structures

directly supporting teeth,” except under Part A “in the case of

inpatient hospital services in connection with the provision of

                                    5
such dental services if the individual, because of [her] underlying

medical    condition    and   clinical         status   .   .   .   requires

hospitalization    in   connection       with    the    provision   of   such

services.”    42 U.S.C. § 1395y(a)(12).         Thus, dental procedures are

excluded from coverage except for inpatient hospital services in

connection with such procedures.          Id.; 42 C.F.R. § 411.15.        Put

somewhat differently and more simply, Medicare does not provide

coverage for teeth extractions performed on an outpatient basis.

     The plaintiff argues that Phyllis Renzi’s underlying medical

conditions required her to have these dental extractions performed

in a hospital setting under anesthesia.           To support his argument,

the plaintiff cites the ALJ, who found factually that the services

were performed inpatient.     He notes further that the ALJ cited the

Medicare Benefit Policy Manual (MBPM) definition of inpatient as

“a person who has been admitted to a hospital for bed occupancy

for purposes of receiving inpatient hospital services.”             MBPM, CMS

Pub. 100-02, Ch. 1, § 10.     The MBPM moreover states that a patient

may be considered an inpatient if formally admitted as inpatient

even if she is later discharged.         Id.

     However, and as the Secretary points out, it is nonetheless

true that Phyllis Renzi was, notwithstanding these assertions,

admitted as an outpatient at the Hospital on January 20, 2016.

(R. 82).     According to Dr. Blough’s notes, after consulting with

Phyllis Renzi’s other treating physicians, they all concurred that

                                     6
her   dental extractions            should take place at the Hospital                       as

outpatient surgery under anesthesia.                         (R. 59).        Similarly, and

consistent     with       that    classification,            the   claims     the    Hospital

submitted for her for payment were for outpatient services under

Medicare Part B.           (R. 166).          This matters because “hospitals are

solely      responsible      both       for    submitting       claims       for   items   and

services      furnished      to     beneficiaries            and   determining       whether

submission      of    a    Part     A    or     Part     B    claim     is    appropriate.”

Clarification of Billing Under Medicare Parts A and B, CMS Ruling

1455-R, at 11-12 (Mar. 13, 2013).                   Finally, there is no evidence

in the record to indicate that Phyllis Renzi was anticipated to

stay beyond January 20, 2016, i.e., the day of her procedure, to

recover from her extractions.

       In sum, there is substantial evidence in the record to support

the MAC’s finding that the dental services performed on Ms. Renzi

were performed outpatient, and thus excluded from coverage under

Medicare Parts A and B.

       To be sure, the MBPM, through which the Secretary issues his

interpretation of the Medicare statute, provides for an exception

to    the   general       exclusion      of     dental       services    if    the   service

performed is “incident to and an integral part of” an otherwise

covered procedure.               MBPM, Ch. 15, § 150.                 The MBPM provides

examples of this exception, including “when the reconstruction of

a ridge is performed as a result of and at the same time as the

                                                7
surgical removal of a tumor” and when “the extraction of teeth

[is] to prepare the jaw for radiation treatment of neoplastic

disease.”    Id.   The plaintiff contends that his wife’s dental

services fall under this exception because it was “for the relief

of her severe scleroderma that was causing all of her mouth

issues.”    (D. 27).

     The Secretary argues that the services performed on the

plaintiff’s wife do not meet this exception because there was no

covered procedure performed on the same occasion by the same

provider as the dental services.    See MBPM, Ch. 15, § 150; see

also Fournier v. Sebelius, 718 F.3d 1110, 1116 (9th Cir. 2013);

Wood v. Thompson, 246 F.3d 1026, 1030 (7th Cir. 2001); Lodge v.

Burwell, 227 F. Supp. 3d 198, 206 (D. Conn. 2016).        The court

agrees. When Phyllis Renzi was admitted to the Hospital on January

20, 2016, the only services she was scheduled to receive, and did

in fact receive, were the dental extraction and related services.

(R. 94-95, 171). Moreover, she did not receive any other treatment

for her scleroderma on that date.       (Id.)   It follows that the

dental services she received were not incident to and an integral

part of an otherwise covered service.

     Finally, the plaintiff urges that he should be entitled to

relief under 42 U.S.C. § 1395pp, which allows payment to be made

when the beneficiary or her representative, and the provider did

not know, and could not reasonably have been expected to know that

                                8
the   service   would   be   excluded   from   coverage.   Id.   at   §

1395pp(a)(2).      The plaintiff argues that he, his wife and Dr.

Blough fully expected Medicare to cover the hospital portion of

the dental extractions.        However, this provision is facially

inapplicable in the plaintiff’s case because it applies by its

terms only when a claimant’s coverage was denied payment “by reason

of section 1395y(a)(1) or (9) of this title or by reason of a

coverage denial described in subsection (g).”         See 42 U.S.C. §

1395pp(a)(1).      As noted, Ms. Renzi’s claim was denied payment

pursuant to subsection (a)(12) and therefore falls outside the

scope of the provision.

V.    CONCLUSION

      For the foregoing reasons, the plaintiff’s motion for summary

judgment reversing the Secretary’s decision is DENIED and the

Secretary’s motion for summary judgment affirming its decision is

ALLOWED.



So Ordered.

                                        /s/ Donald L. Cabell
                                        DONALD L. CABELL, U.S.M.J.


DATED: March 29, 2019




                                   9
